             Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 1 of 15




1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT FOR THE
8                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
9
10   UNITED STATES OF AMERICA,                        CASE NO. C18-1452
11
                                    Petitioner,       UNITED STATES’ PETITION AND
12                                                    MEMORANDUM FOR
13                                                    ENFORCEMENT OF CIVIL
                               v.                     INVESTIGATIVE DEMAND
14                                                    PURSUANT TO 31 U.S.C. § 3733 AND
15   CH2M HILL, INC.,                                 TO COMPEL PRODUCTION OF
                                                      DOCUMENTS
16                                  Respondent.
17                                                    Noted for Consideration on:
                                                      October 19, 2018
18
19
20
21
22
23
24
25
26
27
28

     PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID                      UNITED STATES ATTORNEY
     CASE NO. C18-1452                                                  700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 2 of 15




 1                                          INTRODUCTION
 2         The United States is investigating potential violations of the False Claims Act, 31
 3 U.S.C. § 3729 (FCA) by CH2M Hill, Inc. (CH2M), which overbilled the United States
 4 approximately $8.3 million by using employees who did not meet specific labor
 5 qualifications on two Air Force Center for Engineering and the Environment (AFCEE)
 6 contracts. CH2M admits that it overbilled the United States; the central issue in the
 7 government’s investigation is whether CH2M “knowingly” failed to disclose or reimburse
 8 the United States for the overpayment, in violation of the FCA.
 9         In May 2017, the United States served a Civil Investigative Demand (CID) on CH2M
10 for the production of records relating to its labor qualification practices. Over the past
11 several months, CH2M has made multiple productions in response to the CID. However, it
12 has withheld over 300 responsive documents relating to work performed by a third-party
13 consulting firm, Argy, Wiltse & Robinson PC (Argy), based on its assertion of the attorney-
14 client privilege and work product doctrine. Although Argy told CH2M by September 2011
15 that it had used miscategorized employees on AFCEE contracts, CH2M did not report this
16 critical information to the government until after the government started auditing CH2M’s
17 practices. Thus, discovery regarding Argy’s consulting work for CH2M is directly relevant
18 to the government’s investigation into whether CH2M “knowingly” failed to reimburse the
19 United States for an $8.3 million overpayment. Because CH2M has not met its burden of
20 proving that either the attorney-client privilege or the work product doctrine protects these
21 materials from disclosure, the United States requests that the Court compel CH2M to
22 produce all Argy-related material.
23                                                 FACTS
24 A.      Background
25         CH2M is an engineering, planning, economic and scientific consulting firm that
26 regularly contracts with, and performs work for, the Federal Government, including a
27
28

     PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 1                    UNITED STATES ATTORNEY
     CASE NO. C18-1452                                                    700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 3 of 15




 1 significant number of projects for the Department of Defense (DoD). 1 CH2M’s headquarters
 2 are located in Englewood, Colorado, and it has offices in Bellevue, Washington (among
 3 several other locations). 2
 4             In 2003 and 2008, the United States Air Force (USAF) awarded CH2M AFCEE
 5 Contract Nos. F41624-03-D-8595 and FA8903-08-D-8769 (AFCEE Contracts), respectively.
 6 Both contracts are cost-reimbursable, indefinite delivery/indefinite quantity contracts, which
 7 focused primarily on environmental projects for the USAF. The contracts included
 8 minimum education and experience requirements for specific employment positions. The
 9 total value of the AFCEE Contracts was in excess of $900 million.
10             In December 2014, the Defense Contract Audit Agency (DCAA)—which provides
11 audit and financial advisory services to the DoD—determined that at least five CH2M
12 employees did not meet the labor qualifications for work performed in fiscal year 2008 under
13 task orders that were issued pursuant to the AFCEE Contracts, and advised CH2M of its
14 findings. By letter dated April 17, 2015, CH2M informed the Office of Inspector General of
15 the DoD that it had “credible evidence of overpayment” with respect to its performance of
16 the AFCEE Contracts. Ex. A at 1. 3 Specifically, CH2M stated that it determined that “an
17 unknown number of employees have been billed through time-and-materials (“T&M”) task
18 orders under [the AFCEE Contracts] in labor categories for which they did not meet one or
19 more minimum qualification stipulated by those contracts.” Id. at 2.
20             CH2M retained PriceWaterhouseCoopers LLP (PwC) to perform an analysis of the
21 impact of the labor qualification issue on the AFCEE Contracts. In April 2016, CH2M
22 provided the results of PwC’s analysis to DCAA, which concluded that from 2003-2014,
23 CH2M overbilled the USAF approximately $8,323,179 on the AFCEE Contracts. In August
24 2017, CH2M agreed to repay the government for this overpayment. See Ex. B.
25
26
27
     1
       Jacobs Engineering Group Inc. acquired CH2M Hill on December 18, 2017. See https://www.ch2m.com/newsroom.
28   2
       See https://www.ch2m.com/locations/united-states.
     3
       Exhibits A-R are attached to the Declaration of David R. East, filed herewith.
         PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 2                           UNITED STATES ATTORNEY
         CASE NO. C18-1452                                                           700 STEWART STREET, SUITE 5220
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
                 Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 4 of 15




 1 B.          CH2M’s Retention of Argy to Perform Consulting Services
 2             Four years before DCAA determined that CH2M miscategorized employees on
 3 AFCEE contracts, CH2M retained Argy in 2010 to perform a “GAP ANALYSIS AND
 4 BUSINESS SYSTEMS REVIEW” to provide “reasonable assurance that [CH2M’s]
 5 Business Systems are compliant and effective in performing the Federal Government’s
 6 contracts.” Ex. C at CH2M-00000138, CH2M00000141. 4 Argy’s review included an
 7 analysis of CH2M’s compliance with labor qualification requirements on government
 8 contracts, and recommendations for improving the same. See Ex. A at 7 (“The results of this
 9 review included a recommendation to CH2M that it enhance its procedures for ensuring that
10 employees meet labor qualification requirements on T&M contracts.”).
11             1. Services Purchase Order 942452
12             CH2M retained Argy pursuant to a contract designated as Services Purchase Order
13 942452 (PO 942452). See Ex. C. CH2M and Argy executed PO 942452 on November 1 and
14 4, 2010, respectively. See Ex. D at CH2M-00000293. Non-lawyers signed the agreement on
15 behalf of both parties. See id. at CH2M-00000293. PO 942452 identifies two non-lawyers
16 as CH2M’s primary points of contact for performance of the contract, and a Contracts
17 Manager as the “BUYER” for CH2M. Id. at CH2M-00000292-293.
18             PO 942452 does not indicate that CH2M retained Argy to assist with legal matters, or
19 that its work would be under the auspices of privilege. The “Scope of Services” indicates
20 that Argy’s role was to perform “select Business Systems reviews and reviews of associated
21 internal controls as part of [CH2M’s] Federal Government contract compliance program.”
22 Ex. C at CH2M-00000140. The “end goals” of the engagement were to provide CH2M (1)
23 “reasonable assurance that its Business Systems are compliant and effective in performing
24 the Company’s Federal Government Contracts”, and (2) “the infrastructure and foundation
25 necessary to assess compliance with a broad array of Federal Government contract
26
27
     4
       Argy was acquired by BDO LLP USA in 2012. See https://www.bizjournals.com/washington/news/2012/10/10/cpa-
28   firm-bdo-acquiring-argy-wiltse html. A “gap analysis” is an analytical method that compares a company’s actual
     performance with its expected, or potential performance.
         PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 3                             UNITED STATES ATTORNEY
         CASE NO. C18-1452                                                             700 STEWART STREET, SUITE 5220
                                                                                         SEATTLE, WASHINGTON 98101
                                                                                               (206) 553-7970
                    Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 5 of 15




 1 regulatory, statutory and systems requirements.” Id. at CH2M-00000141, 146. PO 942452
 2 did not indicate that Argy would be working with CH2M’s in-house counsel. See generally
 3 id.
 4             PO 942452 contains a “Nondisclosure” provision that prohibits Argy, for a period of
 5 five years, from disclosing information that CH2M identifies as “proprietary or
 6 confidential.” See Ex. C at CH2M-00000159, ¶ 15.0. The provision does not reference
 7 attorney-client privileged communications or attorney work product. See id.
 8             2. “Supplement to Scope of Work – Purchase Order #942452”
 9             On November 8, 2010—a week after it signed PO 942452—CH2M asked Argy to
10 sign a letter “acknowledg[ing] that ARGY is being engaged and retained by the Legal and
11 Insurance Department of CH2M to perform the services specified in the Scope of Work.”
12 Ex. E at CH2M-00000179-180. Attached to the letter is a document entitled “Supplement to
13 Scope of Work – Purchase Order #942452” (Supplement), which indicates that the purpose
14 of the engagement is for Argy to provide “consulting services to assist with preparation for
15 DCAA business systems audits and leveraging our current compliance approach into a
16 formal government compliance program.” See id. at CH2M-00000186. The Supplement
17 states that Argy’s work will be “at the direction and under the sole supervision of CH2M
18 HILL’s Legal and Insurance Department,” but clarifies that Argy will be working with
19 CH2M’s “internal audit and government contracts compliance staff on the engagement.” See
20 id. at CH2M-00000186-187. 5 Like PO 942452, the Supplement does not reference attorney-
21 client privileged communications or attorney work product.
22             3.       Performance of PO 942452
23             CH2M’s AFCEE Contracts Manager, Sylvia Walker, described Argy’s work pursuant
24 to PO 942452 as an “internal assessment” and “internal audit.” Ex. F at CH2M-00003505;
25 Ex. G at CH2M-00017503. Although CH2M has produced only limited documents related
26
27
     5
      The language of the Supplement oddly suggests that it is a proposal for services even though the parties had already
28   executed PO 942452. See, e.g., Ex. E at CH2M-00000186 (“CH2M HILL seeks consulting services.…”), 187 (“Please
     provide a quote for each engagement….”).
         PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 4                                 UNITED STATES ATTORNEY
         CASE NO. C18-1452                                                                 700 STEWART STREET, SUITE 5220
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
              Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 6 of 15




 1 to Argy’s performance of the PO, the documents reveal that Argy determined by no later
 2 than September 2011 that CH2M had billed USAF for multiple employees who did not
 3 satisfy AFCEE labor qualifications. See, e.g., Ex. G; Ex. H at CH2M-00004097 (“The
 4 vetting was completed and communicated to Argy and internal teams Sep 22, 2011.”). For
 5 example, CH2M’s records indicate, “when Argy conducted an internal assessment in 2011,
 6 [CH2M] determined” its employee, Bryan Nash, “was billed incorrectly” on one of the
 7 AFCEE Contracts. Ex. F at CH2M-00003505; see also Ex. I. The same “Internal audit
 8 conducted by Argy” indicated that CH2M employees Audrey Huggins and Corey
 9 Schwabenlander did not satisfy AFCEE labor qualifications. See Ex. I; Ex. G at CH2M-
10 00017515-17516. Although CH2M quantified the hours it had wrongly billed for certain
11 employees on the AFCEE contracts, it did not take any steps to compensate the government
12 for the overpayment:
13         Unless we are directed to go backwards no billing action needs to be take [sic] at this
           time.
14
15 Ex. G at CH2M-00017503 (emphasis added).
16 C.      2012 DCAA Audit
17         In 2012, DCAA asked CH2M to produce documents and information relating to
18 Argy’s performance of PO 942452 in connection with an audit. See Ex. J. DCAA required
19 such information in order to evaluate whether CH2M was complying with 48 C.F.R. §
20 252.242-7006, which mandates that a contractor’s accounting system provide, inter alia,
21 “[m]anagement reviews or internal audits of the system to ensure compliance with the
22 Contractor’s established policies, procedures, and accounting practices”. Id at CH2M-
23 00011028 (emphasis added). Although CH2M’s AFCEE Contracts Manager and other
24 employees had referred to Argy’s work as an “internal audit,” CH2M refused DCAA’s
25 request, claiming that it “did not retain Argy as part of its internal control system or
26 processes, the Argy work product is not an internal audit report, nor was it developed or
27 requested in connection with an internal audit.” Ex. K at 1. (emphasis in original). CH2M
28 further alleged that Argy’s analyses were “protected by the attorney-client privilege and

     PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 5                    UNITED STATES ATTORNEY
     CASE NO. C18-1452                                                    700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 7 of 15




 1 attorney work doctrine” because they were prepared “at the direction of the CH2M HILL
 2 Legal Department in connection with a confidential matter that, at the time of the Argy
 3 engagement, the Legal Department anticipated would raise a possible dispute in the
 4 future….” Id. at 1.
 5             CH2M’s outward position to DCAA regarding the purported privileged nature of the
 6 engagement appears to have been in conflict with contemporaneous internal communications
 7 from its contracting team. To wit, on March 22, 2012, CH2M’s Director of Contractor
 8 Audits confirmed that the company did not ask Argy to perform its work “under privilege”:
 9             [T]he letter … indicating that Argy was retained by CH2M HILL’s legal department
               … does not state that the work is under privilege.
10
11 Ex. L (emphasis added).
12 D.          Withholding of Documents in Response to Civil Investigative Demand
13             In May 2017, the United States served CH2M with a CID, which sought, primarily,
14 records relating to the work that Argy performed on its behalf in 2010 and 2011. See Ex. M.
15 In response to the CID, CH2M began a rolling production of over 20,000 documents, which
16 took place over several months.
17             On August 31, 2017, CH2M provided an initial “Index of Documents Withheld Under
18 a Claim of Privilege.” Ex. N. The almost 70-page privilege log identified approximately
19 1300 documents that CH2M claimed were protected against disclosure based on the
20 attorney-client privilege or the work product doctrine. See id. Of the withheld documents,
21 only about 250 were purportedly authored by or sent to an attorney, and approximately 650
22 were purportedly prepared “at the direction of” counsel (or a similar statement). See id. 6
23             By letter dated December 8, 2017, CH2M argued that Argy’s work as a third-party
24 consultant was protected by the attorney-client privilege and work product doctrine because
25 “Argy was retained directly by CH2M’s Legal department to conduct a privileged review of
26 CH2M’s business systems.” Ex. O at 4 (emphasis added). CH2M further argued that the
27
28   6
      The appendix to CH2M Hill’s initial privilege log identified the attorneys at CH2M Hill and Argy who were either the
     authors or recipients of the withheld documents. See Ex. N at 65-68.
         PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 6                                 UNITED STATES ATTORNEY
         CASE NO. C18-1452                                                                 700 STEWART STREET, SUITE 5220
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
                 Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 8 of 15




 1 Supplement “and accompanying letter clearly show that CH2M’s Legal department procured
 2 consulting from Argy to assist CH2M Legal with preparation and strategy development for a
 3 potential anticipated dispute with DCAA….” Id. at 4-5.
 4             By letter dated January 25, 2018, the United States challenged CH2M’s privilege
 5 analysis and requested that it “immediately produce all documents related to PO 942452 that
 6 it has previously withheld on the basis of privilege.” Ex. P at 1. The United States asserted
 7 that CH2M failed to provide a factual or legal basis for its privilege claims. See id. at 2-5.
 8             In March 2018, CH2M presented a modified privilege log, which identified a total of
 9 “318 unique documents” that it was withholding on the basis of attorney-client or work
10 product privilege, and which fit into four separate categories:
11             1. Documents that involved direct discussions with counsel … There are 83 such
                  documents, of which 45 are presentations/reports prepared by Argy ....
12
               2. Documents containing detailed excerpts or digests of Argy findings … There are
13
                  42 such documents.
14
               3. Documents prepared by Argy and shared with CH2M, or correspondence between
15                Argy and CH2M, that did not directly involve counsel but related to the substance
                  of Argy’s engagement … There are 164 documents in this category….
16
               4. Documents and correspondence prepared by CH2M personnel directly discussing
17
                  the substance of the Argy engagement and/or digesting the Argy findings … There
18                are 29 documents in this category….
19 Ex. Q at 2. Of the 318 withheld documents: approximately 280 were purportedly prepared at
20 or under the direction of counsel; 49 appear to be spreadsheets; only 37 documents appear to
21 have been received by an attorney; only 4 are explicitly identified as involving
22 communications with counsel, and of this subset, only 2 actually purport that the
23 communications sought legal advice; and only 2 documents appear to have been authored by
24 an attorney. See id. 7
25
26
     7
      Through subsequent discussions, CH2M provided the following information: almost all of the documents withheld as
27   “work product” were prepared by non-lawyers (Ex. R at 4, ¶ 3); each of the 45 presentations that CH2M withheld in their
     entirety under category 1, supra, was likely shared with non-lawyers (id. at 5-6, ¶ 7); and only some of the 45
28   presentations withheld under category 1, supra, had privilege and/or work product designations or disclaimers, all of
     which were added by Argy—not CH2M (id. at 6, ¶ 8).
         PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 7                                 UNITED STATES ATTORNEY
         CASE NO. C18-1452                                                                 700 STEWART STREET, SUITE 5220
                                                                                             SEATTLE, WASHINGTON 98101
                                                                                                   (206) 553-7970
             Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 9 of 15




 1                                 ARGUMENT AND AUTHORITY
 2 A.      This Court is a Proper Venue for the Petition
 3         The United States is authorized to file a petition to enforce a CID in “any judicial
 4 district in which such person resides, is found, or transacts business.” 31 U.S.C. § 3733(j).
 5 Because CH2M has a corporate office and transacts business in this District, venue is proper.
 6 B.      The CID is Enforceable
 7         CH2M is not alleging that the United States’ CID is unenforceable. Nonetheless, the
 8 CID meets all applicable requirements for enforceability. In the Ninth Circuit, courts must
 9 enforce a CID where: (1) Congress granted the authority to investigate; (2) procedural
10 requirements were followed; and (3) the evidence is relevant and material to the
11 government’s investigation. See E.E.O.C. v. Karuk Tribe Hous. Auth., 260 F.3d 1071, 1076
12 (9th Cir. 2001) (internal citations omitted).
13         Here, the United States’ CID meets all applicable requirements and is enforceable.
14 The plain language of the FCA authorizes the CID issued to CH2M. See § 3733(a)(1).
15 Further, the documents that the United States seeks—records relating to the consulting work
16 that Argy performed on CH2M’s behalf—are directly responsive and material to the United
17 States’ FCA investigation into CH2M’s failure to disclose the overpayment.
18 C.      CH2M’s Communications With Argy Are Not Privileged
19         “The party asserting the attorney-client privilege has the burden of establishing the
20 relationship and privileged nature of the communication.” United States v. Richey, 632 F.3d
21 559, 566 (9th Cir. 2011) (citing United States v. Bauer, 132 F.3d 504, 507 (9th Cir. 1997)).
22 The Ninth Circuit has adopted an eight-part test to determine whether information is
23 protected by the attorney-client privilege:
24         (1) Where legal advice of any kind is sought (2) from a professional legal adviser in
           his capacity as such, (3) the communications relating to that purpose, (4) made in
25
           confidence (5) by the client, (6) are at his insistence permanently protected (7) from
26         disclosure by himself or by the legal adviser, (8) unless the protection be waived.
27 United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (internal quotations and citations
28 omitted). The purpose of the privilege is to protect “communications between an attorney

     PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 8                    UNITED STATES ATTORNEY
     CASE NO. C18-1452                                                    700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 10 of 15




 1 and her client made in confidence for the purpose of securing legal advice from the lawyer.”
 2 United States v. ChevronTexaco Corp., 241 F. Supp. 2d 1065, 1069 (N.D. Cal. 2002) (citing
 3 United States v. Chen, 99 F.3d 1495, 1501 (9th Cir. 1996)).
 4         When, as here, the purportedly privileged communications involve a third party, the
 5 general presumption is that the privilege holder is “deemed to waive the privilege by
 6 disabling itself from claiming that the communications were intended to be confidential.”
 7 Schaeffler v. United States, 806 F.3d 34, 40 (2d Cir. 2015); see also Weil v. Inv./Indicators,
 8 Research & Mgmt., Inc., 647 F.2d 18, 24 (9th Cir. 1981) (voluntary disclosure to third party
 9 waives the privilege). However, the Ninth Circuit has recognized a limited exception to this
10 rule when the communications are “with third parties who have been engaged to assist the
11 attorney in providing legal advice.” Richey, 632 F.3d at 566 (internal citations omitted); see
12 also ChevronTexaco Corp., 241 F. Supp. 2d at 1072, n.3 (noting that at least two Ninth
13 Circuit decisions have cited, with approval, United States v. Kovel, 296 F.2d 918 (2d Cir.
14 1961)—a seminal case on this exception). The waiver exception does not apply unless the
15 third party’s role is “to facilitate an accurate and complete consultation between the client
16 and the attorney.” United States v. Judson, 322 F.2d 460, 462-463 (9th Cir. 1963). Further,
17 “if the advice sought is the [third-party’s] rather than the lawyer’s, no privilege exists.”
18 Kovel, 296 F.2d at 922; see also United States v. Ackert, 169 F.3d 136, 139 (2d Cir. 1999)
19 (“[T]he privilege protects communications between a client and an attorney, not
20 communications that prove important to an attorney’s legal advice to a client.”).
21         In the present case, CH2M has failed to produce evidence that supports its assertion
22 that documents involving, or relating to, work performed by Argy pursuant to PO 942452 are
23 protected by the attorney-client privilege. As a threshold matter, there is no evidence that
24 CH2M engaged Argy to assist its attorneys in providing legal advice to the company.
25 Rather, PO 942452 plainly states that the “end goal” of the engagement was for Argy—not
26 CH2M’s in-house attorneys—to “provide CH2M Hill reasonable assurance that its Business
27 Systems are compliant and effective in performing the Company’s Federal Government
28 Contracts.” Ex. C at CH2M-00000141. Neither the Purchase Order nor the Supplement

     PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 9                     UNITED STATES ATTORNEY
     CASE NO. C18-1452                                                     700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 11 of 15




 1 refers to “legal advice”; likewise, neither explicitly addresses attorney-client
 2 communications or work product. See id.; Ex. E. 8 Moreover, as stated above, CH2M’s
 3 Director of Contractor Audits acknowledged that Argy’s work was not “under privilege.”
 4 Ex. L. Under Kovel and its progeny, these facts do not support an extension of the attorney-
 5 client privilege to Argy’s consulting work for CH2M.
 6             Similarly, CH2M’s privilege log fails to establish a factual basis for the potential
 7 application of the attorney-client privilege to most, if not all, of the 318 withheld documents.
 8 Only two documents explicitly purport to relate to legal advice, and two additional
 9 documents explicitly purport to be communications with counsel. See Ex. Q at CH2M-
10 00008422 (“seeking legal advice”), CH2M-00020946 (“Communication with counsel
11 regarding Argy work product”), CH2M-00021230 (“seeking and receiving legal advice”),
12 CH2M-00022471 (“Correspondence with in-house counsel….”). 9 Several of the documents
13 withheld as attorney-client privileged communications do not inherently qualify as
14 “communications” because of the type of document (e.g., “spreadsheet”) and the fact that the
15 privilege log does not identify a recipient, let alone an attorney involved in the
16 “communication.” See generally id. Indeed, CH2M identified “Argy” as the author for at
17 least 60 documents, with either no recipient identified, or “CH2M” listed as the recipient. Id.
18 Approximately 280 of the withheld documents were purportedly created at or under the
19 “direction of counsel,” which is insufficient to establish privilege. See United States v.
20 Davita, 301 F.R.D. 676, 681-82 (N.D. Ga. 2014) (“Where the only information presented
21 was an allegation in the log itself that a document was prepared or transmitted ‘at the
22
23
     8
24     To the extent that P.O. 942452’s confidentiality provision applied to attorney-client privileged communications and/or
     work product, its restrictions on Argy’s ability to disclose such information expired 5 years from the date of Argy’s
25   receipt of the same. See Ex. C at CH2M-00000159.
     9
       Note, however, that all four of these communications appear to have been between CH2M employees and in-house
26   counsel. “Because in-house counsel may operate in a purely or primarily business capacity … the presumption that
     attaches to communications with outside counsel does not extend [to them].” ChevronTexaco Corp., 241 F. Supp. 2d at
27   1076. For a privilege to attach, CH2M must “make a ‘clear showing’ that the ‘speaker’ made the communications for
     the purpose of obtaining or providing legal advice.” Id. (quoting In re Sealed Case, 737 F.2d 94 (D.C. Cir. 1984)).
28   Specifically, CH2M must establish that the “primary purpose of the communication was securing legal advice.” Id.
     (internal citation and quotation omitted).
         PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 10                                  UNITED STATES ATTORNEY
         CASE NO. C18-1452                                                                   700 STEWART STREET, SUITE 5220
                                                                                               SEATTLE, WASHINGTON 98101
                                                                                                     (206) 553-7970
             Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 12 of 15




 1 direction of counsel,’ the Court generally denied the claim of privilege.”). Additionally,
 2 given the nature of the consulting work that Argy performed, and the descriptions in the
 3 privilege log (e.g., “data,” spreadsheet,” “report”), it is likely that many of the withheld
 4 documents contain factual data, which, generally, is not protected from disclosure by the
 5 attorney-client privilege. See, e.g., Upjohn Co. v. United States, 449 U.S. 383, 395-96
 6 (1981) (the privilege “does not protect disclosure of the underlying facts”).
 7         Because CH2M has failed to establish that documents relating to Argy’s consulting
 8 work are protected by the attorney-client privilege, the United States requests that the Court
 9 compel CH2M to produce all of the documents identified as attorney-client communications
10 in the March 19, 2018 privilege log.
11 D.      The Work Product Doctrine Does Not Apply to Argy-Related Materials
12         “The work-product doctrine protects ‘from discovery documents and tangible things
13 prepared by a party or his representative in anticipation of litigation.’” Richey, 632 F.3d at
14 567 (quoting Admiral Ins. Co. v. U.S. Dist. Ct., 881 F.2d 1486, 1494 (9th Cir. 1989)). The
15 purpose of the work product doctrine is to “shelter[] the mental processes of the attorney,
16 providing a privileged area within which he can analyze and prepare his client’s case.”
17 United States v. Nobles, 422 U.S. 225, 238 (1975). For work product protection to apply, a
18 document must “(1) be ‘prepared in anticipation of litigation or for trial’ and (2) be prepared
19 ‘by or for another party or by or for that other party’s representative.’” Richey, 632 F.3d at
20 567 (quoting In re Grand Jury Subp., Mark Torf/Torf Envtl. Mgmt. (Torf), 357 F.3d 900, 907
21 (9th Cir. 2004)). Where, as here, the documents were not prepared exclusively for the
22 purpose of litigation, work product protections do not apply unless, based on “the totality of
23 the circumstances … it can fairly be said that the ‘document was created because of
24 anticipated litigation, and would not have been created in substantially similar form but for
25 the prospect of that litigation[.]’” Torf, 357 F.3d at 908 (quoting United States v. Adlman,
26 134 F.3d 1194, 1195 (2nd Cir. 1998)). Here, CH2M has not met its burden of proof.
27         Neither the language of PO 942452 nor the Supplement indicates that CH2M engaged
28

     PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 11                    UNITED STATES ATTORNEY
     CASE NO. C18-1452                                                     700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 13 of 15




 1 Argy for the purpose of assisting the company in preparation for litigation. 10 Likewise,
 2 CH2M’s privilege log does not reference that any of the documents withheld based on the
 3 work product doctrine were prepared in anticipation of litigation. Additionally, the non-legal
 4 purpose of the Argy engagement and the descriptions in the privilege log indicate that it is
 5 unlikely that any of the documents withheld under the work product doctrine were prepared
 6 because of anticipated litigation. Consequently, CH2M has not established a prima facie
 7 basis for work product protections. The Court, therefore, should compel CH2M to produce
 8 all of the Argy-related documents that it has withheld on the basis of the work product
 9 doctrine.
10                                                     CONCLUSION
11            For the reasons set forth herein, the United States requests that this Court enforce the
12 CID and compel CH2M to produce all of the Argy-related documents that it has withheld
13 based on the attorney-client privilege and/or work product doctrine. Alternatively, the
14 United States requests that the Court compel CH2M to provide all of the withheld documents
15 for in camera review so that the Court may determine which documents, if any, are properly
16 withheld.
17 //
18 //
19
20
21
22
23
24
25
26
     10
       At most, the Supplement states that one of the purposes of the engagement was for Argy to “assist with preparation for
27   DCAA business systems audits.” Ex. E at CH2M-00000186. Although CH2M Hill contends that Argy’s work related to
     “a potential anticipated dispute with DCAA” (Ex. O at 5), it has not shown that any of the withheld documents were
28   prepared because of anticipated litigation or that they would not have been prepared in substantially similar form but for
     the prospect of litigation.
      PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 12                                      UNITED STATES ATTORNEY
      CASE NO. C18-1452                                                                       700 STEWART STREET, SUITE 5220
                                                                                                SEATTLE, WASHINGTON 98101
                                                                                                      (206) 553-7970
             Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 14 of 15




1          Dated this 3rd day of October, 2018.
2
3                                                Respectfully submitted,
4
                                                 ANNETTE L. HAYES
5                                                United States Attorney
6
                                                  s/ David R. East
7                                                DAVID R. EAST, WSBA #31481
                                                 Assistant United States Attorneys
8
                                                 United States Attorney’s Office
9                                                700 Stewart Street, Suite 5220
                                                 Seattle, Washington 98101-1271
10
                                                 Phone: 206-553-7970
11                                               Fax: 206-553-4073
                                                 Email: david.east@usdoj.gov
12
13                                               s/ Kayla C. Stahman
                                                 KAYLA C. STAHMAN, CA #228931
14
                                                 Assistant United States Attorneys
15                                               United States Attorney’s Office
                                                 700 Stewart Street, Suite 5220
16
                                                 Seattle, Washington 98101-1271
17                                               Phone: 206-553-7970
                                                 Fax:     206-553-4067
18
                                                 Email: kayla.stahman@udsdoj.gov
19
                                                 Attorneys for Petitioner
20
21
22
23
24
25
26
27
28

     PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 13                     UNITED STATES ATTORNEY
     CASE NO. C18-1452                                                      700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:18-cv-01452-MJP Document 1 Filed 10/03/18 Page 15 of 15




1                                         CERTIFICATE OF SERVICE
2          The undersigned hereby certifies that he is an employee in the Office of the United
3 States Attorney for the Western District of Washington and is the person of such age and
4 discretion as to be competent to serve papers;
5          It is further certified that on this day, I have served the foregoing document to the
6 following non-CM/ECF participant(s), via USPS mail, postage pre-paid.
7
8          Joseph D. West
           Gibson, Dunn, & Crutcher LLP
9
           1050 Connecticut Avenue, N.W.
10         Washington, DC 20036-5306
11
           DATED this 3rd day of October, 2018.
12
13
                                                 s/ Thomas Everett
14
                                                 THOMAS EVERETT
15                                               Paralegal
                                                 United States Attorney’s Office
16
                                                 700 Stewart Street, Suite 5220
17                                               Seattle, Washington 98101-1271
                                                 Phone: (206) 553-7970
18
                                                 Fax: (206) 553-0882
19                                               E-mail: thomas.everett@usdoj.gov
20
21
22
23
24
25
26
27
28

     PETITION AND MEMORANDUM FOR ENFORCEMENT OF CID - 14                   UNITED STATES ATTORNEY
     CASE NO. C18-1452                                                    700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
